DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species B, corresponding to claims 1-10, 19-20 for prosecution on merits filed on  02/10/2021  is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention. Since Applicant did not make election with traverse, so it has been interpreted as Election was made without traverse in the reply filed on 02/10/2021.  So the Election was made without traverse.
Therefore, Claims  1-10 and 19-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. (USP 2017/0341772) in view of Daizic (USP 10,202,204).
As Per Claim 1 , Reis et al. ( Reis) teaches,  an automated take-off system for an aircraft (via FCC 501 being coupled with FADEC 502, Fig.4), the system comprising: an automated braking system of the aircraft, (an automatic brake system ("Auto-Brake")) the braking system configured to cause the aircraft to stop ([0019], [0035], [0077], Fg.4); a processing circuit ( via FCC 501, and FADEC 502, Fig.4) configured to :  determine whether an aircraft failure event has occurred; determine whether to abort the takeoff or continue the takeoff in response to determining that the speed of the aircraft  and that the aircraft failure event has occurred; and cause the automated braking system to stop the aircraft in response to determining to abort the takeoff ([0019], [0021], [0027-0032],[0035], [0041-[0075], [0076-0087] ), Figs. 4-6, also see 1-3B), ref. Claim 1, 2). 
However, Reis does not explicitly teach, determining that the speed of the aircraft is less than the VR speed.
In a related field of Art , Daidzic teaches,  total runway safety system (TRSS) 101, wherein, determining that the speed of the aircraft is less than the VR speed. ( via TRSS 101 being capable of calculating VR in takeoff and landing , col.10, lines 1-15).
Reis  and Daidzic  before him at the time filing, to modify the systems of Reis to include the aircraft  monitoring  teachings (TRSS 101) of Daidzic and configure with the system of Reis  in order to   achieve  the TRSS  to  calculate VR speed and compare aircraft speed with VR speed in making takeoff abort or  takeoff continue decision.  Motivation to combine the two teachings is, to  monitor VR speed and  aid pilot  flight takeoff  decision based on VR speed  (i.e., an added safety feature to enhance safety of the aircraft and passenger , minimize aircraft crash).
As per Claim 2, Reis as modified by Daidzic  teaches the limitation of Claim 1. However, Reis   in view of Daidzic teaches, wherein the processing circuit ( via FCC 501, and FADEC 502, Fig.4) is configured to: determine whether the aircraft comprises the automated braking system (an automatic brake system ("Auto-Brake")) 
; and cause the braking system to stop the aircraft in response to determining to abort the takeoff and in response to determining that the aircraft comprises the automated braking system ([0019], [0035], [0077][0081][0086], Fg.4).
As per Claim 3, Reis as modified by Daidzic  teaches the limitation of Claim 1. However, Reis   in view of Daidzic teaches, wherein the processing circuit is configured to determine whether to abort the takeoff or continue the takeoff based on the speed of the aircraft and a remaining runway length by ( Reis : [0045]): determining a stopping distance of the aircraft based on at least the speed of the aircraft;  (Reis:[0019], [0021], [0027-0032],[0035], [0041-[0075], [0076-0087] ), Figs. 4-6, also see 1-3B), ref. Claim 1, 2); determining the remaining runway length; comparing the stopping distance to the remaining runway length; determining to continue the takeoff in response to ( Daizic : col.12, lines 18-21, col.21line 65-col.22, line 2), Fig.1A).
As per Claim 4, Reis as modified by Daidzic  teaches the limitation of Claim 1. However, Reis   in view of Daidzic teaches,  wherein the processing circuit is configured to: determine whether the speed of the aircraft is less than the V1 speed; and determine to abort the takeoff in response to determining that the speed of the aircraft is less than the V1 speed and that the aircraft failure event has occurred.  ( Reis : [0041-0075], [0082-0087]).
As per Claim  5, Reis as modified by Daidzic  teaches the limitation of Claim 1. However, Reis   in view of Daidzic teaches, wherein the processing circuit is configured to: receive input from a pilot and input from one or more avionics systems of the aircraft; and determine the VR speed based on the input from the pilot and the input from the one or more avionics system of the aircraft.  (Reis:  ([0008][0020],[0036],[00443-0044],[0078]).
As per Claim 6, Reis as modified by Daidzic  teaches the limitation of Claim 1. However, Reis   in view of Daidzic teaches,  wherein the input from the pilot and the input from the one or more avionics systems comprises a runway length, an aircraft weight, ( Reis :[0087]). and weather conditions ( Daidzic : atmospheric, environmental and weather data 173 and weather forecast computer system 174,, col.8, lines 50-67), Fig.1A). 
As per Claim 7, Reis as modified by Daidzic  teaches the limitation of Claim 1. However, Reis   in view of Daidzic teaches, wherein the processing circuit is configured to cause the automated braking system to stop the aircraft by causing thrusters of the aircraft to be reversed and aircraft brakes to be applied.  ( (Reis : [0019], [0035], [0077][0081][0086], Fg.4).
As per Claim 8, Reis as modified by Daidzic  teaches the limitation of Claim 1. However, Reis   in view of Daidzic teaches,  wherein the system further comprises an audio system configured to play audible instructions to the pilot, ( Reis : [0080]);  wherein the instructions comprise an audio message indicating that the pilot should abort the takeoff and another audio message indicating that the pilot should continue the takeoff ( Daidzic :via  visual  and /or audio output  devices 188, Col.8, lines 50-67, col.10, line 55-65 ;  “ STOP-STOP” or  “GO-GO”col.10, lines 55-61). 
Claim 9 is being rejected using the same rationale as claim 8.

 As per Claim 10, Reis as modified by Daidzic  teaches the limitation of Claim 1. However, Reis   in view of Daidzic teaches, wherein the system further comprises a lighting system configured to illuminate a first color or a second color indicating to the pilot whether to continue takeoff or abort takeoff; and wherein the processing circuit is configured to: cause the lighting system to illuminate the first color in response to determining to abort the takeoff; cause the lighting system to illuminate the second color  ( Daizic : Col.14, lines 15-20), Fig.1A).
 As Per Claim 19 , Reis et al. ( Reis) teaches,  an automated take-off system for an aircraft (via FCC 501 being coupled with FADEC 502, Fig.4)  the system comprising: an automated braking system  (an automatic brake system ("Auto-Brake")of the aircraft, the braking system configured to cause the aircraft to stop; ([0019], [0035], [0077], Fg.4); a processing circuit  ( via FCC 501, and FADEC 502, Fig.4) configured to: receive input from a pilot and input from one or more avionics systems of the aircraft;  determine whether the speed of the aircraft is less than the VR speed; determine whether an aircraft failure event has occurred; determine whether to abort the takeoff or continue the takeoff based on the speed of the aircraft   and that the aircraft failure event has occurred; and cause the automated braking system to stop the aircraft in response to determining to abort the takeoff.  ([0019], [0021], [0027-0032],[0035], [0041-[0075], [0076-0087] ), Figs. 4-6, also see 1-3B), ref. Claim 1, 2) 
However, Reis does not explicitly teach, determine a VR speed based on the input from the pilot and the input from the one or more avionics system of the aircraft; determine whether to abort the takeoff or continue the takeoff based on   a remaining runway length in response to determining that the speed of the aircraft is less than the VR speed.
In a related field of Art , Daidzic teaches,  total runway safety system (TRSS) 101, wherein,  determine a VR speed based on the input from the pilot and the input from the one or more avionics system of the aircraft; (via TRSS 101 being capable of computing VR speed,  col.10, lines 1-15); determine whether to abort the takeoff or ( col.12, lines 18-21, col.21,line 65-col.22, line 2), col. 2, line 27-42;  Fig.1A).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reis  and Daidzic  before him at the time filing, to modify the systems of Reis to include the aircraft  monitoring  teachings (TRSS 101) of Daidzic and configure with the system of Reis  in order to   achieve  the TRSS  to compute VR speed and to  use infrared lasers to gain information about remaining runway length,  in order to compare  VR speed and safe stopping distance and aid in making decision to abort takeoff or continue takeoff.  Motivation to combine the two teachings is, to  aid flight takeoff  decision based on remaining runway length (i.e., an added safety feature to enhance safety of the aircraft and passenger , minimize aircraft crash).
Claim 20  is being rejected using the same rationale as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663